March 10, 2009 Mr. Larry L. Greene United States Securities and Exchange Commission 100 F Street, N.E., Mail Stop 4720 Washington, D.C. 20549 RE: Prospect Capital Corporation (the "Company") File Nos. 814-00659 & 333-143819 Dear Mr. Greene: We are in receipt of comments provided by you over the phone during the week of March 2, 2009 and by Richard Pfordte by phone on March 10, 2009 regarding the Registration Statement on Form N-2 of the Company. The Company has considered these comments and has authorized us to make on its behalf the responses and changes to the Company's Registration Statement discussed below.These changes will be reflected in Post-Effective Amendment No. 10 to the Company's Registration Statement.We are enclosing copies of pages changed to respond to these comments that have been marked to show the Company's responses. The Company's responses to the comments are set forth below.For ease of reference, a summary of each comment is set forth in italics and followed by the corresponding response. 1.Please add an undertaking that the Company will not do a takedown from the shelf registration statement without a new post-effective amendment if the Company's accountants have raised a growing concern issue. The Company has made an explicit reference to the requested effect in its undertakings. 2.Please explain the statement in the "Use of Proceeds" regarding "to manage balance sheet liquidity." The Company has added further explanations each place this phrase occurs. Mr.
